


Exhibit 10.1




WARRANT




THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (I) ARE
SUBJECT TO CONTRACTUAL RESTRICTIONS UNDER THE PURCHASE AGREEMENT (DEFINED BELOW)
AND (II) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF, OR JURISDICTION
OUTSIDE OF, THE UNITED STATES AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS (A) IN COMPLIANCE WITH THE PURCHASE
AGREEMENT AND (B) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER
APPLICABLE STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN
EFFECT, OR SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH
REGISTRATION.







No. 2017-______







WARRANT TO PURCHASE COMMON STOCK




OF




TYME TECHNOLOGIES, INC.




This certifies that, for value received, ___________ (“Holder”) is entitled,
subject to the terms and conditions set forth below, to purchase from Tyme
Technologies, Inc. (the “Company”), in whole or in part ___________  fully paid
and nonassessable shares (the “Warrant Shares”) of common stock, par value
$0.0001 per share (“Common Stock”), of the Company, at a purchase price of $3.00
per Warrant Share (the “Exercise Price”).  The number, character and Exercise
Price of such shares of Common Stock are subject to adjustment only as provided
in Section 8 and 9 below and all references to “Warrant Shares” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments.  The term “Warrant” as used herein shall mean this Warrant, and any
warrants delivered in substitution or exchange therefor as provided herein.




This Warrant is being issued pursuant to that certain Stock Purchase Agreement
between the Company and Holder, dated March 10, 2017 (the “Purchase Agreement”).
 Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.




1.         Term of Warrant.  Subject to the terms and conditions set forth
herein including, but not limited to Section 2(d) hereof,  this Warrant shall be
exercisable, in whole or in part, at any time and from time to time after the
date hereof until 5:00 p.m. Eastern Daylight Time on March 21, 2019  (the
“Exercise Period”), and shall be void thereafter.




--------------------------------------------------------------------------------




2.         Exercise of Warrant.




(a)  Standard Exercise Rights. This Warrant may be exercised by the Holder by
(i) the surrender of this Warrant to the Company, with the Notice of Exercise
annexed hereto as Annex E-1 duly completed and executed on behalf of the Holder,
at the office of the Company (or such other office or agency of the Company as
it may designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company) during the Exercise Period and (ii) the
delivery of payment to the Company, for the account of the Company, by wire
transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier’s check, of the Exercise Price for the
number of Warrant Shares specified in the Notice of Exercise, in each case, in
lawful money of the United States of America.




(b)  Exercise Rights in Limited Situations. Notwithstanding the provisions of
Section 2(a) above, the Company agrees that, if following September 10, 2017
 and at a time that a Notice of Exercise is delivered to the Company hereunder,
there is not an effective registration statement under the Securities Act
concerning the issuance of the Warrant Shares to the Holder upon exercise of the
Warrants (a “Registration Failure”), then Holder shall have the right solely at
such time to exercise this Warrant in full or in part on a cashless basis, with
surrender of the Notice of Exercise annexed hereto as Annex E-2, which shall be
computed using the following formula:




X = Y (A - B)

       A




Where:




X =  The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;




Y =  The number of Warrant Shares in respect of which the net issue election is
made;




A =  The Fair Market Value  (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and




B =  The Exercise Price then in effect at the time of such exercise.




The term “Fair Market Value” shall mean, on any given day: (A) if the class of
Warrant Shares is exchange-traded, the average of the closing sales prices per
share of the class of Warrant Shares for the three trading days prior to the
applicable date of determination of Fair Market Value; or (B) if the class of
Warrant Shares is not listed or admitted to trading on any securities exchange
but is regularly traded in any over-the-counter market, then the average of the
bid and ask prices per share of the class of Warrant Shares for the three
trading days prior to the applicable date of determination of Fair Market Value;
or (C) if the class of Warrant Shares is not traded as described in clauses (A)
or (B), then the per share fair market value of the class of Warrant Shares as
determined in good faith by the Company’s Board of Directors.




- 2 -

--------------------------------------------------------------------------------




The Company shall have the right to remedy the Registration Failure by having a
registration statement declared effective under the Securities Act covering
registered Warrant Share issuances upon the exercise of Warrants, and for as
long as such registration statement  is effective, a Holder shall have no right
to exercise Warrants pursuant to this Section 2(b) hereof and Warrants shall be
solely exercisable pursuant to Section 2(a) hereof.




(c)  The Company agrees that such Warrant Shares shall be deemed to be issued to
the Holder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid.  A stock certificate or
certificates for the Warrant Shares specified in the Notice of Exercise shall be
delivered to the Holder as promptly as practicable thereafter.  If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant.  No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any cash dividends paid or payable to holders of record of Common
Stock prior to the date as of which the Holder shall be deemed to be the record
holder of such Warrant Shares.




(d)  Limitations on Exercises.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder and any of its
Affiliates or Associates would have Beneficial Ownership (as such terms are
defined in the Purchase Agreement) in excess of 4.99% of the Common Stock (the
“Maximum Percentage”), unless and to the extent that a Holder delivers to the
Company irrevocable written notice sixty-one (61) days prior to the effective
date of such notice that the Maximum Percentage shall be 9.99% for such Holder
or that this Section 2(d) shall not apply to such Holder.  For purposes of
determining Beneficial Ownership of a Holder or Holder’s  “group”, the term
 “group” has the meaning set forth in Section 13(d) of the Exchange Act and
applicable regulations of the SEC, and the percentage held by the Holder shall
be determined in a manner consistent with the provisions of Section 13(d) of the
Exchange Act.  Each delivery of a Notice of Exercise by a Holder will constitute
a representation by such Holder that it has evaluated the limitation set forth
in this Section 2(d) and determined, based on the most recent public filings by
the Company with the SEC, that the issuance of the full number of Warrant Shares
requested in such Notice of Exercise is permitted under this Section 2(d).  To
the extent the above limitation applies, the determination of whether this
Warrant shall be exercisable (vis-à-vis other convertible, exercisable or
exchangeable securities owned by the Holder or any of its affiliates) and of
which such securities shall be exercisable (as among all such securities owned
by the Holder) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be).  No prior inability to exercise this
Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability.  The limitations contained in this paragraph shall also apply to
a successor Holder of this Warrant.  For any reason at any time, upon the
written or oral request of the Holder, the Company shall within five (5)
Business Days confirm orally and in writing to the Holder the number of shares
of Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock.  For any
reason at any time, upon the written or oral request of the Company, the Holder
shall promptly confirm orally and in writing to the Company the number of shares
of Common Stock Beneficially Owned by Holder, including by virtue of any prior
or requested conversion or exercise of convertible or exercisable securities
into Common Stock (including the Warrants).




- 3 -

--------------------------------------------------------------------------------




3.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.




4.         Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.




5.         Rights of Stockholders.  Subject to Sections 8 and 9 of this Warrant,
the Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein. Neither the Exercise Price nor any Warrant Shares that may be
purchased by the Holder pursuant to this Warrant shall be subject to any
anti-dilution protections based upon any issuances of Common Stock by the
Company for consideration.




6.         Transfer of Warrant.




(a)       Transferability of Warrant.  This Warrant is not transferrable without
the prior written consent of the Company, in its sole discretion, except as
expressly permitted for a Purchaser (as defined in the Purchase Agreement) under
the circumstances permitted under the Purchase Agreement.




(b)       Compliance with Securities Laws.




(i)        The Holder of this Warrant, by acceptance hereof, acknowledges that
this Warrant and the shares of Common Stock to be issued upon exercise hereof
are being acquired solely for the Holder’s own account and not as a nominee for
any other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except as permitted under the Purchase Agreement and under
circumstances that will not result in a violation of the Act or any applicable
state securities laws.  Upon exercise of this Warrant, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.




(ii)       All shares of Common Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):




- 4 -

--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE (I) ARE SUBJECT TO CERTAIN
CONTRACTUAL RESTRICTIONS UNDER AN AGREEMENT WITH THE ISSUER (THE “PURCHASE
AGREEMENT”) AND (II) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF, OR JURISDICTION OUTSIDE OF,
THE UNITED STATES AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNLESS (A) IN COMPLIANCE WITH THE PURCHASE AGREEMENT AND
(B) IN ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES
UNDER SAID ACT OR  AN OPINION OF COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.




7.         Reservation of Stock.  The Company covenants it will at all times
reserve and keep available, solely for issuance and delivery upon the exercise
of this Warrant, a number of shares of Common Stock equal to the total number of
shares of Common Stock from time to time issuable upon exercise of this Warrant,
and, from time to time, will, in a commercially reasonable manner, take all
steps necessary to amend its Certificate of Incorporation to provide sufficient
reserves of shares of Common Stock issuable upon exercise of this Warrant.  The
Company further covenants that all shares that may be issued upon the exercise
of rights represented by this Warrant, upon exercise of the rights represented
by this Warrant and payment of the Exercise Price, all as set forth herein, will
be free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).




8.         Notices; Early Termination of Warrant in Certain Circumstances.




(a)       Whenever the Exercise Price or number of shares purchasable hereunder
shall be adjusted pursuant to Section 9 hereof, the Company shall issue a
certificate signed by its Chief Financial Officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price and
number of shares purchasable hereunder after giving effect to such adjustment,
and shall cause a copy of such certificate to be mailed (by first-class mail,
postage prepaid) to the Holder of this Warrant (at the address set forth in the
Purchase Agreement or as updated via written notice delivered to the Company by
Holder).




(b)       In case:




(i)        the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;




(ii)       of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or




- 5 -

--------------------------------------------------------------------------------




(iii)      of any voluntary dissolution, liquidation or winding-up of the
Company.




then, and in each such case, the Company will email ( to the extent an email
address is made available to the Company) mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be (at the address set
forth in the Purchase Agreement or as updated via written notice delivered to
the Company by Holder), (A) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (B) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, winding-up or similar transaction (an “Extraordinary
Transaction”)  is to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such stock or securities at the
time receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be emailed or mailed at least twenty days prior to the date therein
specified.




(c)         All such notices, advices and communications shall be deemed to have
been received (i) in the case of email or personal delivery, on the date of such
email or delivery and (ii) in the case of mailing, on the third business day
following the date of such mailing if sent to a U.S. address and on the
fifteenth business day following the date of such mailing if sent to an address
outside the United States.




(d)         In the event of any Extraordinary Transaction where the Company is
not the surviving corporation or shall cease to exist as a corporate entity
following the closing of the Extraordinary Transaction (a “Specified
Extraordinary Transaction”), the rights of the Holder to exercise this Warrant
shall terminate as of, and the Exercise Period shall be reduced to (as
applicable), the closing date of the Specified Extraordinary Transaction
provided, and so long as the Company shall have entered into a definitive
agreement with a counterparty to the Specified Extraordinary Transaction, which
provides that the Holder shall be entitled to receive consideration for Warrants
in the Specified Extraordinary Transaction in an amount that is (i)
substantially identical to the consideration payable in such transaction to a
holder of a number of shares of Common Stock of the Company equal to the number
of Warrant Shares, (ii) subject to reduction by the value of the aggregate
exercise price payable to the Company in respect of the exercise in full of all
such Warrant Shares.




9.         Adjustments.  The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:




(a)         Reclassification, etc.  If, at any time while this Warrant or any
portion thereof, remains outstanding and unexpired by reclassification of
securities or otherwise, the Company shall change any of the securities as to
which purchase rights under this Warrant exist into the same or a different
number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.




- 6 -

--------------------------------------------------------------------------------




(b)       Split, Subdivision or Combination of Shares.  If, after the date of
this Warrant, the Company shall subdivide the Common Stock, by split or
otherwise, or combine the Common Stock, by reverse split or otherwise, or issue
additional shares of Common Stock in payment of a stock dividend on the Common
Stock, the number of shares issuable upon the exercise of this Warrant shall
forthwith be proportionately increased, in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination, and the
Exercise Price shall forthwith be proportionately decreased in the case of a
subdivision or stock dividend, or proportionately increased in the case of a
combination.




(c)       Adjustments for Dividends in Stock or Other Securities or Property.
 If while this Warrant, or any portion hereof, remains outstanding and unexpired
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 9.




(d)       Certificate as to Adjustments.  Upon the occurrence of each adjustment
or readjustment pursuant to this Section 9, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth:  (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.




(e)       No Impairment.  The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 9 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holders of this Warrant against impairment.




10.       Miscellaneous.




(a)       This Warrant shall be governed by, construed and enforced in
accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.




(b)       In the event of a dispute with regard to the interpretation of this
Warrant, the Company and Holder agree that each shall:




- 7 -

--------------------------------------------------------------------------------




(i) (a) irrevocably and unconditionally submit to the jurisdiction of the state
courts of New York and to the jurisdiction of the U.S. District Court for the
Southern District of New York, in each case located in the Borough of Manhattan
in the City of New York, for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York or the U.S. District Court for the Southern
District of New York, in each case located in the Borough of Manhattan in the
City of New York, and (c) waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and




(ii) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION; and




(iii) the Company and the Holder agree that each shall (i) the prevailing party
may collect the cost of attorney’s fees, litigation expenses or such other
expenses as may be incurred in the enforcement of the prevailing party’s rights
hereunder.




(c)       This Warrant shall be exercisable as provided for herein, except that
in the event that the expiration date of this Warrant shall fall on a Saturday,
Sunday and/or United States federally recognized holiday, the expiration date
for this Warrant shall be extended to 5:00 p.m. Eastern standard time on the
Business Day following such Saturday, Sunday or United States federally
recognized holiday.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Tyme Technologies, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized as of the day and year first
above written.







COMPANY:




Tyme Technologies, Inc.







By:  ____________________________

Name:

Title:




- 9 -

--------------------------------------------------------------------------------